             Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 JUSTIN ALLRED,                                     §
                                                    §
                 Plaintiff,                         §
                                                    §
 vs.                                                §    CIVIL ACTION NO. 5:19-cv-01108
                                                    §
 WELLS FARGO BANK, N.A.,                            §
                                                    §
                 Defendant.                         §

                                     NOTICE OF REMOVAL

        Notice is hereby given that pursuant to 28 U.S.C. § 1332, 1441, and 1446, Defendant Wells

Fargo Bank, N.A. (“Wells Fargo” or “Defendant”) removes this action from the 37th Judicial

District of Bexar County, Texas to the United States District Court for the Western District of

Texas, San Antonio Division, as follows:

                                I.      STATE COURT ACTION

        1.      On August 29, 2019 Plaintiff Justin Allred (“Plaintiff”) filed his Original Petition

(the “Petition”) in the 37th Judicial District of Bexar County, Texas in an action styled: Justin

Allred v. Wells Fargo Bank, N.A., Cause No. 2019-CI-17970 (the “State Court Action”).

        2.      Plaintiff filed this lawsuit to preclude foreclosure of the property located at 4155

Frontier Sun, San Antonio, Texas 78244 (the “Property”). Plaintiff claims that Wells Fargo has

failed to act in good faith in noticing a foreclosure of the Property for September 3, 2019 based on

representations to the Plaintiff. See Petition at pp. 2-3. Plaintiff also claims that Wells Fargo failed

to help assist him with loss mitigation options to help bring his loan current. See id. at 2. Plaintiff

further contends that he has a committed buyer to purchase the Property. See id. Plaintiff also

seeks injunctive relief preventing foreclosure of the Property. See id. at 3.



NOTICE OF REMOVAL                                                                                PAGE 1
             Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 2 of 6



        3.      Wells Fargo has not been properly served with citation and a copy of the Complaint.

Because Wells Fargo has not been properly served, there is currently no deadline to remove the

case under 28 U.S.C. § 1446(b). In any event, the Lawsuit was filed less than thirty days ago.

Therefore, this Notice of Removal is timely.

        4.      Wells Fargo removes the State Court Action to this Court on the basis of diversity

jurisdiction.

                          II.          PROCEDURAL REQUIREMENTS

        5.      This action is properly removed to this Court, as the State Court Action is pending

within this district and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(a)(2).

        6.      The United States District Court for the Western District of Texas, San Antonio

Division has original jurisdiction over this action based on diversity jurisdiction because Wells

Fargo is now, and was at the time this action commenced, diverse in citizenship from Plaintiff, and

the amount in controversy exceeds the minimum jurisdictional amount. See 28 U.S.C. § 1332(a).

        7.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a true and correct

copy of the entire file of record with the court in the State Court Action, including all process,

pleadings, and orders served upon Wells Fargo in this action.

        8.      In connection with the filing of this Notice of Removal, Defendant is filing a copy

of the Notice of Removal in the 37th Judicial District Court of Bexar County, Texas pursuant to

28 U.S.C. § 1446(d).

                                III.    DIVERSITY JURISDICTION

        9.      Where there is complete diversity among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs, an action may be removed to federal court. See

28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because Plaintiff is not a



NOTICE OF REMOVAL                                                                           PAGE 2
              Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 3 of 6



citizen of the same state as Wells Fargo. Additionally, this action involves an amount in

controversy that exceeds $75,000, exclusive of interest and costs.

A.      DIVERSITY OF CITIZENSHIP

        10.     Plaintiff is a citizen of Texas. Plaintiff is a natural person, so his citizenship for

diversity purposes is determined by “where [he is] domiciled, that is, where [he has] a fixed

residence with the intent to remain there indefinitely.” Margetis v. Ray, No. 3:08-CV-958-L, 2009

WL 464962, at *3 (N.D. Tex. Feb. 25, 2009) (citing Freeman v. Northwest Acceptance Corp., 754

F.2d 553, 555-56 (5th Cir. 1985)). Plaintiff is domiciled in Texas. See Petition at p. 1. Therefore,

Plaintiff is a citizen of Texas for diversity purposes.

        11.     Wells Fargo is a national banking association organized under federal law. A

national bank, for diversity purposes, “is a citizen of the State in which its main office, as set forth

in its articles of association, is located.” Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318

(2006). Under its articles of association, Wells Fargo’s main office is located in South Dakota.

Therefore, Wells Fargo is a citizen of South Dakota for diversity purposes. See 28 U.S.C. § 1348;

Wachovia Bank, 546 U.S. at 318.

        12.     Because Plaintiff is a citizen of Texas and Wells Fargo is a citizen of the South

Dakota, there is complete diversity among the parties. See 28 U.S.C. § 1332(c)(1).

B.      AMOUNT IN CONTROVERSY

        13.     Where a defendant can show, by a preponderance of the evidence, that the amount

in controversy more likely than not exceeds the jurisdictional minimum, removal is proper. See

White v. FCI U.S.A., Inc., 319 F.3d 672, 675–76 (5th Cir. 2003). A defendant can meet this burden

if it is apparent from the face of the petition that the claims are likely to exceed $75,000, or,

alternatively, if the defendant introduces other evidence to show that the amount in controversy

more likely than not exceeds $75,000, exclusive of interest and costs. See St. Paul Reins. Co. v.

NOTICE OF REMOVAL                                                                                PAGE 3
              Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 4 of 6



Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Berry v. Chase Home Fin., LLC, No. C-09-116,

2009 WL 2868224, at *2 (S.D. Tex. Aug. 27, 2009).

        14.     “In actions seeking declaratory or injunctive relief, it is well established that the

amount in controversy is measured by the value of the object of the litigation.” Farkas v. GMAC

Mortgage, LLC, 737 F.3d 338, 341 (5th Cir. 2013) (quoting Hunt v. Wash. State Apple Adver.

Comm’n, 432 U.S. 333, 347 (1977)); Martinez v. BAC Home Loans Servicing, 777 F. Supp. 2d.

1039, 1044 (W.D. Tex. 2010). Specifically, the Farkas Court held that: “[i]n actions enjoining a

lender from transferring property and preserving an individual’s ownership interest, it is the

property itself that is the object of the litigation; the value of that property represents the amount

in controversy.” Id. (citing Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973)).

Thus, “‘[w]hen . . . a right to property is called into question in its entirety, the value of the property

controls the amount in controversy.’” Nationstar Mortgage LLC v. Knox, No. 08-60887, 351 F.

App’x 844, 848 (5th Cir. 2009) (quoting Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th

Cir. 1961)); see also Alsobrook v. GMAC Mortg., L.L.C., 541 F. App’x. 340, 342 n.2, (5th Cir.

2013); Copeland v. U.S. Bank Nat’l Ass’n, No. 11-51206, 485 F. App’x 8, 9 (5th Cir. 2012) (relying

on the value of the property to satisfy the amount in controversy in exercising diversity jurisdiction

over appeal of foreclosure-related claims). Where a plaintiff files suit specifically seeking to

enjoin the foreclosure of real property, the amount in controversy is the “current appraised fair

market value of the [p]roperty” itself because “absent judicial relief [the plaintiff] could be divested

of all right, title and interest to the property.” Berry, 2009 WL 2868224 at *3.

        15.     In addition, the Court may also consider actual damages, exemplary damages and

attorney’s fees in determining the amount in controversy. See White, 319 F.3d at 675-76; St. Paul

Reins. Co., 134 F.3d at 1253 n.7; Rawlings v. Travelers Property Cas. Ins. Co., No. 3:07-CV-

1608-O, 2008 WL 2115606, at *8-9 (N.D. Tex. May 20, 2008) (considering Plaintiffs’ request for

NOTICE OF REMOVAL                                                                                   PAGE 4
              Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 5 of 6



exemplary damages and potential recovery pursuant to TEX. CIV. PRAC. & REM. CODE §

41.008, and finding that the amount in controversy “more likely than not” exceeded $75,000);

Grant v. Chevron Phillips Chemical Co. L.P., 309 F.3d 864, 874 (5th Cir. 2002) (“[W]e hold that

when there is state statutory authority for the court to award attorney’s fees . . . such fees may be

included in the amount in controversy.”); Ray Mart, Inc. v. Stock Building Supply of Texas, L.P.,

435 F. Supp. 2d 578, 588 (E.D. Tex. 2006) (including potential award of attorney fees in

calculating the amount in controversy).

        13.      Based on a review of the Petition and the evidence presented, the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff seeks injunctive relief to

preclude the foreclosure of the Property, and as a result, the entire value of the Property is squarely

at issue. See generally Petition; see also Bardwell v. BAC Home Loans Servicing, LP, No. 3:11-

CV-1002-B, 2011 WL 4346328, at *2 (N.D. Tex. Sept. 16, 2011) (finding value of the property at

issue was an appropriate measure of the amount in controversy where the plaintiff sought to

preclude the defendants from exercising their rights in the property); Nationstar Mortgage LLC,

351 F. App’x at 848; Martinez, 777 F. Supp. 2d at 1047; Waller, 296 F.2d at 547-48. A tax

appraisal of the Property indicates that the current appraised value of the Property is $128,930. A

true and correct copy of a 2019 Bexar County Appraisal District tax appraisal for the Property is

attached hereto as Exhibit B.1 In addition, Plaintiff seeks actual damages. See Petition at pp. 1,

3. Thus, the amount in controversy exceeds $75,000, exclusive of interest and costs.

        14.      Because there is complete diversity between the parties and the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332 and

removal is proper.


     1
       Pursuant to Rule 201 of the Federal Rules of Evidence, Defendant respectfully requests that the Court take
judicial notice of the Bexar County, Texas Appraisal District valuation for the Property.

NOTICE OF REMOVAL                                                                                        PAGE 5
           Case 5:19-cv-01108-FB Document 1 Filed 09/12/19 Page 6 of 6



                                    IV.     CONCLUSION

       WHEREFORE, Wells Fargo removes this action from the 37th Judicial District of Bexar

County, Texas to the United States District Court for the Western District of Texas, San Antonio,

so that this Court may assume jurisdiction over the cause as provided by law.

                                             Respectfully submitted,

                                             /s/ Matthew L. McDougal
                                             Robert T. Mowrey
                                               State Bar No. 14607500
                                               rmowrey@lockelord.com
                                             Jennifer Kinney Parnell
                                               State Bar No. 24055779
                                               jkinney@lockelord.com
                                             Matthew L. McDougal
                                               State Bar No. 24092799
                                               matthew.mcdougal@lockelord.com
                                             LOCKE LORD LLP
                                             2200 Ross Avenue, Suite 2800
                                             Dallas, Texas 75201-6776
                                             (214) 740-8000
                                             (214) 740-8800 (facsimile)

                                             ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record via certified mail, return receipt requested pursuant to the
Federal Rules of Civil Procedure on this 12th day of September 2019.

       Ramon S. Rodriguez, Jr.
       Rodriguez & Garza, P.L.L.C.
       State Bar No. 17148360
       247 W. Olmos Drive, Suite 200
       San Antonio, Texas 78212
       Telephone: (210) 281-0248
       Fax: (210) 549-2556
       Email: rsrjr@hotmail.com
       Counsel for Plaintiff
                                             /s/ Matthew L. McDougal
                                             Counsel for Defendant



NOTICE OF REMOVAL                                                                          PAGE 6
